USCA11 Case: 20-12040    Date Filed: 11/16/2021   Page: 1 of 13




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-12040
                 ____________________

VANESSA E. DIXON,
                                            Plaintiff-Appellant,
versus
DTA SECURITY SERVICES,


                                                    Defendant,


NATIONAL SECURITY OF ALABAMA, INC.,
d.b.a. DTA Security Services,


                                          Defendant-Appellee.
USCA11 Case: 20-12040       Date Filed: 11/16/2021     Page: 2 of 13




2                      Opinion of the Court                20-12040

                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:18-cv-00013-RAH-WC
                    ____________________

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
        Vanessa Dixon, an African American female, appeals the dis-
trict court’s order granting summary judgment in favor of National
Security of Alabama, Inc., d/b/a DTA Security Services (DTA),
She argues that genuine issues of fact remained as to her claims for
discrimination, retaliation, and a hostile work environment in vio-
lation of Title VII of the Civil Rights Act of 1964 (Title VII). With
the benefit of oral argument, we affirm in part and reverse in part.
    I.     FACTUAL BACKGROUND AND PROCEDURAL
                        HISTORY
       DTA, a security services company, employed Dixon from
May 29, 2014 to May 28, 2015 as a certified security officer. For
most of her time at DTA, Dixon worked a post at Huntingdon Col-
lege in Montgomery, Alabama. Dixon says she began to experi-
ence discrimination when Captain Lena Williams, a white female,
was appointed as her supervisor in January 2015. Dixon claims that
a co-worker told her that Williams was “not fond of black people”
and that she wanted to make the Huntingdon post “all white
USCA11 Case: 20-12040          Date Filed: 11/16/2021      Page: 3 of 13




20-12040                 Opinion of the Court                           3

again.” Almost immediately after Williams took over as supervi-
sor, she began targeting Dixon because of her race, according to
Dixon.
       Dixon alleges that Williams treated her improperly in the
following ways. On multiple occasions, Williams told Dixon that
if she did not correctly handle company paperwork, Williams
would “hang” and then “drag” Dixon to the main office. Dixon
specifically remembers that Williams made this comment on Mar-
tin Luther King Jr. Day in 2015. On another occasion, Williams
threw paperwork across Dixon’s car and made Dixon pick it all up
in front of DTA clients. Williams also apparently told a client she
did not like African Americans and that she would sometimes fol-
low Dixon when she was on duty to watch her perform her job.
Williams also had Dixon complete tasks for white employees, such
as gassing up their patrol cars and picking up newspapers, boxes,
and the mail for them.
       Dixon further alleges that Williams discriminated against
and harassed Tina Tait, another African American DTA em-
ployee. 1 Tait reported this conduct and Dixon participated in the
investigation as a witness for Tait.
      Dixon alleges that Williams’s behavior worsened after she
reported Williams to other supervisors at DTA and filed a charge
of discrimination with the Equal Employment Opportunity

1Tina’s last name is spelled both “Tate” and “Tait” throughout the record.
The district court spelled it as “Tait,” so we adopt this same spelling.
USCA11 Case: 20-12040       Date Filed: 11/16/2021     Page: 4 of 13




4                      Opinion of the Court                20-12040

Commission (EEOC). For instance, Dixon claims that Williams
continued to threaten to “hang” and “drag” her, and that Dixon
noticed Williams following her and watching her while she was
working. Dixon says that Major Harry Christian, to whom she re-
ported Williams’s behavior, ignored her complaints and her EEOC
charge.
        Eventually, Dixon was reassigned to a new post at a ware-
house in Montgomery. Dixon claims that she was reassigned in
retaliation for her filing the EEOC charge. DTA says the reassign-
ment was due to a cut back in hours for employees. Ultimately,
this new post did not work out for Dixon—she was unable to close
one of the gates at the warehouse due to a longstanding back con-
dition. When Dixon told Major Christian of this issue, he told her
she would be reassigned to a different post. After this, Dixon called
DTA multiple times to inquire about her new assignment, but a
DTA representative kept hanging up on her. Eventually, Dixon
visited a DTA post and Major Christian told her to leave and that
she would be trespassing if she returned. Dixon never received a
new assignment and therefore never worked a post for DTA again.
       In January of 2018, Dixon filed a pro se complaint in the
United States District Court for the Middle District of Alabama. In
February of 2018, Dixon filed a pro se amended complaint against
DTA, alleging discrimination and retaliation on the basis of race in
violation of Title VII and 42 U.S.C. section 1981.
     In August of 2019, DTA moved for summary judgment.
The district court granted DTA’s motion and dismissed all of
USCA11 Case: 20-12040        Date Filed: 11/16/2021     Page: 5 of 13




20-12040               Opinion of the Court                         5

Dixon’s claims. The court reasoned that Dixon did not establish a
prima facie case of race discrimination under Title VII and section
1981 because she did not provide enough direct or circumstantial
evidence to support her claim. It further found that even if Dixon
established a prima facie case, she failed to demonstrate that DTA’s
action to reassign her was pretextual, and therefore her discrimina-
tion claims would fail regardless. Next, the district court found that
Dixon’s Title VII retaliation claim failed because she did not
demonstrate “but-for” causation and therefore did not establish a
prima facie claim of retaliation. And last, the district court con-
cluded that Dixon had not pleaded a Title VII hostile-work-envi-
ronment claim in her amended complaint. The district court alter-
natively concluded that the record did not demonstrate that the
conduct she complained of was severe or pervasive enough to sup-
port a hostile-work-environment claim. This appeal followed.
                 II.    STANDARD OF REVIEW
        We review the grant of summary judgment de novo, apply-
ing the same legal standards as the district court. Alvarez v. Royal
Atl. Devs., Inc., 610 F.3d 1253, 1263 (11th Cir. 2010). “We will af-
firm if, after construing the evidence in the light most favorable to
the non-moving party, we find that no genuine issue of material
fact exists and the moving party is entitled to judgment as a matter
of law.” Id. at 1263–64.
      After a movant meets her initial burden to demonstrate the
absence of a genuine issue of material fact, the burden then shifts
to the non-movant to establish that there is a genuine issue of
USCA11 Case: 20-12040          Date Filed: 11/16/2021    Page: 6 of 13




6                       Opinion of the Court                  20-12040

material fact that precludes summary judgment. Hornsby-Culpep-
per v. Ware, 906 F.3d 1302, 1311–12 (11th Cir. 2018). The non-
movant must go beyond the pleadings and present competent evi-
dence in the form of affidavits or as otherwise allowed in Fed. R.
Civ. P. 56(c), setting forth “specific facts [to show] that there is a
genuine issue for trial.” Young v. City of Palm Bay, 358 F.3d 859,
860 (11th Cir. 2004).
                        III.    DISCUSSION
        Dixon makes three arguments on appeal. First, she argues
that the district court erred in concluding that she failed to establish
a prima facie case of race discrimination. Second, she claims that
the district court erred in concluding that she failed to establish a
prima facie case of retaliation. And third, Dixon argues that the
district court erred in finding that she failed to demonstrate a dis-
pute of material fact concerning her hostile-work-environment
claim. We address each argument in turn.
                        Race Discrimination
       Title VII prohibits employers from discharging an individ-
ual, or otherwise discriminating against that individual with re-
spect to her compensation, terms, conditions, or privileges of em-
ployment “because of” that individual’s race. 42 U.S.C. § 2000e-
2(a)(1). And 42 U.S.C. section 1981 similarly prohibits intentional
race discrimination in employment. See Webster v. Fulton Cnty.,
283 F.3d 1254, 1256 (11th Cir. 2002). Disparate treatment claims,
like this one, brought under Title VII and section 1981 are
USCA11 Case: 20-12040        Date Filed: 11/16/2021      Page: 7 of 13




20-12040                Opinion of the Court                         7

evaluated using the same analytical framework and require proof
of discriminatory intent, which can be demonstrated through ei-
ther direct or circumstantial evidence. Jefferson v. Sewon Am.,
Inc., 891 F.3d 911, 920 (11th Cir. 2018).
       Title VII and section 1981 discrimination claims that rely on
circumstantial evidence are evaluated under the McDonnell Doug-
las burden-shifting framework. Hornsby-Culpepper, 906 F.3d at
1312 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973)). Under this framework, the plaintiff bears the initial burden
of presenting evidence sufficient to establish a prima facie case of
discrimination. Id. If the plaintiff successfully establishes a prima
facie case, the burden shifts to the employer to articulate a legiti-
mate, nondiscriminatory reason for its employment decision
against the plaintiff. Id. The burden then shifts back to the plaintiff
to show that the employer’s proffered reason was mere pretext for
discrimination. Id.
        An appellant must clearly and specifically identify in her
brief any issue she wants the appellate court to address, otherwise
it will be deemed abandoned. Sapuppo v. Allstate Floridian Ins.
Co., 739 F.3d 678, 680 (11th Cir. 2014). When a district court judg-
ment is based upon multiple, independent grounds, an appellant
must convince us that each enumerated ground for the judgment
against her is incorrect. Id.
       Because Dixon does not challenge the district court’s alter-
native finding that DTA’s proffered reasons for her reassignment
and termination were not pretextual, she has abandoned any such
USCA11 Case: 20-12040        Date Filed: 11/16/2021      Page: 8 of 13




8                       Opinion of the Court                 20-12040

challenge on appeal. Id. (“When an appellant fails to challenge
properly on appeal one of the grounds on which the district court
based its judgment, [s]he is deemed to have abandoned any chal-
lenge of that ground, and it follows that the judgment is due to be
affirmed.”). The district court found that Dixon did not establish a
prima facie case, and that even if she did, her claim failed because
she did not demonstrate pretext under the McDonnell Douglas
framework. And on appeal Dixon only argues that she established
a prima facie case of discrimination—she does not address pretext.
Therefore, given the absence of an argument demonstrating that
DTA’s reason for the elimination of Dixon’s job is a pretext for dis-
crimination, we affirm the district court’s grant of summary judg-
ment dismissing Dixon’s race-based disparate-treatment claim.
                             Retaliation
       Title VII also prohibits an employer from retaliating against
an employee for opposing an unlawful employment practice. 42
U.S.C. § 2000e-3(a). And while section 1981 does not expressly pro-
tect individuals from retaliation, the Supreme Court has confirmed
that section 1981 prohibits retaliation. See CBOCS W., Inc. v.
Humphries, 553 U.S. 442, 452–57 (2008); Gogel v. Kia Motors Mfg.
of Ga., Inc., 967 F.3d 1121, 1134 (11th Cir. 2020) (en banc). Sec-
tion 1981 and Title VII retaliation claims are analyzed under the
McDonnell Douglas framework. Gogel, 967 F.3d at 1142.
       To establish a prima facie case of retaliation, a plaintiff must
establish that (1) she engaged in statutorily protected activity; (2)
she suffered a materially adverse employment action; and (3) there
USCA11 Case: 20-12040         Date Filed: 11/16/2021     Page: 9 of 13




20-12040                Opinion of the Court                          9

was some causal connection between the two events. Id. at 1134–
35. Here, the district court found that Dixon failed to meet her
burden as to the third requirement—causation.
       To demonstrate a causal connection, the plaintiff must show
that (1) the decision-maker knew of her protected activity, and (2)
the protected activity and adverse action were not wholly unre-
lated. Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712, 716
(11th Cir. 2002). A plaintiff satisfies this first element by showing
that the decision-maker was aware of the plaintiff’s formal com-
plaint prior to the adverse employment action. Farley v. Nation-
wide Mut. Ins. Co., 197 F.3d 1322, 1337 (11th Cir. 1999). When the
protected activity and the adverse action occurs in close proximity,
a plaintiff can generally establish the second element concerning
relatedness. Shannon, 292 F.3d at 716–17.
       Additionally, at summary judgment the employee must
prove that “the desire to retaliate was the but-for cause of the chal-
lenged employment action.” Univ. of Tex. Sw. Med. Ctr. v. Nassar,
570 U.S. 338, 352 (2013); see also Gogel, 967 F.3d at 1135 n.13. In
Gogel, we recognized that “[c]ircuit courts . . . have been incon-
sistent on the question [of] whether Nassar’s but-for causation
standard applies at the prima facie stage of the summary judgment
analysis or . . . at the pretext stage of the analysis.” Gogel, 967 F.3d
at 1135 n.13. There, we assumed Nassar’s but-for test applied at
the pretext stage of the McDonnell Douglas framework, not during
the prima facie analysis. Id.; see also Knox v. Roper Pump Co., 957
F.3d 1237, 1244–45 (11th Cir. 2020).
USCA11 Case: 20-12040        Date Filed: 11/16/2021     Page: 10 of 13




10                      Opinion of the Court                 20-12040

        The district court erred in finding that Dixon failed to estab-
lish a prima facie case of retaliation. The record shows that DTA
was aware that Dixon engaged in protected activity by filing her
EEOC charge in mid-April 2015, before her transfer and termina-
tion in late May or early June 2015. There were approximately six
weeks between when her employer found out about her protected
activity and her reassignment and termination, which is within the
timeframe that this court has deemed sufficient to establish causa-
tion. See Farley, 197 F.3d at 1337 (finding that a causal nexus was
established when the supervisor knew of an EEOC charge and ter-
minated that employee seven weeks later).
        Dixon established the three elements necessary to prove a
prima facie case. Gogel, 967 F.3d at 1134–35. She engaged in pro-
tected activity when she filed a charge of discrimination with the
EEOC, she suffered a materially adverse employment action when
she was terminated by DTA, and, given the short time frame, these
two events were casually connected. Therefore, we reverse the
district court as to this issue and remand for further proceedings.
                Hostile-Work-Environment Claim
       To establish a prima facie case for a hostile-work-environ-
ment claim, the plaintiff must show that: (1) she belonged to a pro-
tected group; (2) she suffered unwelcome harassment; (3) the har-
assment was based on a protected characteristic; (4) the harassment
was sufficiently severe or pervasive to alter the terms and condi-
tions of her employment and create an abusive working environ-
ment; and (5) a basis exists for holding the employer liable.
USCA11 Case: 20-12040          Date Filed: 11/16/2021       Page: 11 of 13




20-12040                 Opinion of the Court                            11

Fernandez v. Trees, Inc., 961 F.3d 1148, 1153 (11th Cir. 2020). We
do not reach the question of whether Dixon’s hostile-work-envi-
ronment claim presented a jury question because she failed to raise
this claim in her amended complaint and failed to challenge the dis-
trict court’s conclusion that she did not plead this claim.
       In Dixon’s amended complaint, she alleged that she was ra-
cially discriminated against at work when she was verbally repri-
manded by her supervisor, reassigned to a new post where she
could not perform the job duties, and terminated. Dixon also al-
leged that DTA retaliated against her because of her complaints
about racial discrimination. But Dixon did not raise a hostile-work-
environment claim in her amended complaint. She did not allege
that she was subject to severe or pervasive racial harassment that
created an abusive work environment. Dixon’s amended com-
plaint did not even include the words “hostile work environment,”
“harassment,” or “abusive.” 2
      Reviewing the amended complaint, the district court ex-
plained that Dixon had only “vaguely” alluded to a hostile-work-
environment claim in her response to DTA’s summary judgment
motion but had not “actually [pleaded] that claim” in her “control-
ling pleading.” Although the district court recognized that


2 Even assuming that Dixon’s original complaint raised a hostile work envi-
ronment claim, the amended complaint superseded her original complaint
and rendered it a “legal nullity.” Hoefling v. City of Miami, 811 F.3d 1271,
1277 (11th Cir. 2016).
USCA11 Case: 20-12040        Date Filed: 11/16/2021      Page: 12 of 13




12                      Opinion of the Court                   20-12040

unpleaded claims “should generally be dismissed out of hand,” it
proceeded to analyze her hostile-work-environment claim “as if
Dixon had in fact” pleaded such a claim. The district court then
concluded that, even if Dixon had pleaded a hostile-work-environ-
ment claim, DTA was entitled to summary judgment. Thus, the
district court gave two reasons for rejecting a hostile-work-envi-
ronment claim: (1) it was not pleaded in Dixon’s amended com-
plaint; and (2) even if Dixon had pleaded this claim, the record did
not present a jury question as to whether Dixon was subjected to a
hostile work environment. Dixon challenges on appeal only the
second basis for the district court’s ruling.
       We conclude that Dixon’s arguments about a hostile-work-
environment claim fail for two reasons. First, we have said that a
plaintiff may not “raise new claims at the summary judgment
stage.” Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1314
(11th Cir. 2004). Because Dixon’s amended complaint did not raise
a hostile-work-environment claim, the district court’s rejection of
this new claim at the summary judgment stage was not error.
        Second, Dixon’s failure to challenge the first basis for the dis-
trict court’s ruling—its conclusion that she had not pleaded a hos-
tile-work-environment claim—is also fatal to her appeal. As we ex-
plained earlier, “[t]o obtain reversal of a district court judgment
that is based on multiple, independent grounds, an appellant must
convince us that every stated ground for the judgment against him
is incorrect.” Sapuppo, 739 F.3d at 680. Dixon “fail[ed] to challenge
properly on appeal one of the grounds on which the district court
USCA11 Case: 20-12040       Date Filed: 11/16/2021   Page: 13 of 13




20-12040              Opinion of the Court                      13

based its judgment,” and so she “is deemed to have abandoned any
challenge of that ground[.]” See id. Because Dixon abandoned any
challenge to the district court’s summary judgment as to the un-
pleaded hostile-work-environment claim, we must affirm this part
of the summary judgment.
                      IV.    CONCLUSION
      In sum, we affirm the district court’s grant of summary judg-
ment in favor of DTA as to the discrimination and hostile-work-
environment claims, but we reverse and remand its grant of sum-
mary judgment as to Dixon’s retaliation claim.
    AFFIRMED IN PART; REVERSED IN PART AND
REMANDED.